Detailed Action
Applicant presented the following claims for consideration on 07/28/2022:
Amended claim(s): 1, 9 and 10.
Canceled claim(s): 5-8.
Pending claim(s): 1-4 and 9-10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boukorca et al., “SONIC: Scalable Multi-query OptimizatioN through Integrated Circuits” (Boukorca), in view of Larson et al.,  Pub. No.: US 2006/0047696 (Larson).

Claim 1.	Boukorca teaches:
A data model matching method, applied to an online analytical processing (OLAP) query system, the method comprising:
determining at least two target data sets required to be queried by a query instruction and an ordered association between the target data sets; (p. 280, upper section of the page, sec. 4.2 and FIGs 6a-b, wherein a typical join operation in OLAP quires involve at least two target datasets for join operations, e.g., joining the fact table with dimension tables in a particular order as illustrated in Fig. 6: “A data warehouse (DW) is usually modeled with a relational schema (star schema, snow flake schema). A star schema consists of one or several fact tables related to multiple dimension tables via foreign key joins…. The typical queries on the star schema are called star join queries. They are characterized by: (i) a multi-table join among a large fact table and dimension tables and (ii) each of the dimension tables involved in the join operation has multiple selection predicates. In such context, an intermediate results benefit several queries. This phenomenon is known as multi-query optimization. Instead of considering each query plan individually, they are merged based on the common nodes in order to increase query interaction”)
decomposing, on the basis of the ordered association between the target data sets, the at least two target data sets to obtain at least two data packets, wherein each of the data packets includes at least one target data set; (the two target dataset for example a fact table and a dimension table can be represented as two nodes to be joined for generating a query result; p. 280, upper section of the page, sec. 4.2 and FIGs 6a-b, a join operation in an oriented join graphs graph decomposes data from involved tables into join nodes according to the order associated with the join operation as illustrated in FIGs 6a-b )
matching, in a database, a first OLAP model corresponding to each of the data packets, based on the target data sets included in the data packet and the ordered association between the target data sets, for each of the data packets; and (note that based on Spec. ¶ 58, an OLAP data model is interpreted as an “OLAP model only including the target data set included in the data packet”; pp. 286-287, a first OLAP model, a join node joining two tables, “which has the best possible benefit to intermediate results reuse” is a matched model which is reused by queries)
outputting the first OLAP model corresponding to each of the data packets. (pp. 286-287 and p. 289, the first OLAP model is outputted by metalizing the identified node “which has the best possible benefit to intermediate results reuse”: “During the MVPP generation we have, for each connected component, a pivot join node which corresponds to the node that has the maximum reuse benefit relative to the node construction cost. As a consequence, each pivot node is materialized. Therefore for each connected component a join node will be materialized”) 
Boukorca did not specifically teach but Larson teaches:
 wherein before the outputting first OLAP model corresponding to each of the data packets, the method further comprises: 
determining whether a data packet that does not match a corresponding first OLAP model exists; and (¶¶ 207,  212-213, wherein before using a partially martialized view/a first OLAP model corresponding to a view, it is checked for validity of the view and in case it is not valid another partially martialized view is used)
re-executing, when the data packet that does not match the corresponding first OLAP model exists, the step of decomposing, on the basis of the ordered association between the target data sets, the at least two target data sets to obtain a data packet different from that in a previous decomposition. (¶¶ 207,  212-213, wherein before using a partially martialized view/a first OLAP model corresponding to a view, it is checked, based on the first query optimization, “whether the partially materialized view would contain all records required by the query if it were fully materialized”. If the answer is negative, then the query optimization step is re-executed by creating a query execution plan “that computes the query result from base tables and possibly also materialized views other than the view currently being considered”)
Both Boukorca and Larson generate/match materialized views based on the received queries and Larson further evaluates a generated materialized view before using it. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing wherein before the outputting first OLAP model corresponding to each of the data packets, the method further comprises: determining whether a data packet that does not match a corresponding first OLAP model exists; and re-executing, when the data packet that does not match the corresponding first OLAP model exists, the step of decomposing, on the basis of the ordered association between the target data sets, the at least two target data sets to obtain a data packet different from that in a previous decomposition because doing so would increase usability of Boukorca by testing weather the “view would contain all records required by the query if it were fully materialized”. 

Claim 2.	The data model matching method according to claim 1, wherein after the determining at least two target data sets required to be queried by the query instruction and the ordered association between the target data sets, the method further comprises:
determining whether a second OLAP model corresponding to the at least two target data sets required to be queried by the query instruction and the ordered association between the target data sets exists in the database; and (p. 289, wherein “for each connected component, a pivot join node which corresponds to the node that has the maximum reuse benefit relative to the node construction cost” indicates that first, second…OLAP models are determined for any join component  in the join graph and the one with maximum benefit is selected)
executing, when no second OLAP model corresponding to the at least two target data sets required to be queried by the query instruction and the ordered association between the target data sets exists in the database, the step of decomposing, on the basis of the ordered association between the target data sets, the at least two target data sets. (p. 289, wherein “for each connected component, a pivot join node which corresponds to the node that has the maximum reuse benefit relative to the node construction cost. As a consequence, each pivot node is materialized. Therefore for each connected component a join node will be materialized” indicates that first, second…OLAP models are determined for any join component in the join graph and the one with maximum benefit is selected for output)

Claim 3.	The data model matching method according to claim 2, wherein the method further comprises:
outputting the second OLAP model, when the second OLAP model corresponding to the at least two target data sets required to be queried by the query instruction and the ordered association between the target data sets exists in the database. (p. 289, wherein “for each connected component, a pivot join node which corresponds to the node that has the maximum reuse benefit relative to the node construction cost. As a consequence, each pivot node is materialized. Therefore for each connected component a join node will be materialized” indicates that first, second…OLAP models are determined for any join component in the join graph and the one with maximum benefit is selected for output)

Claim 4.	The data model matching method according to claim 1, wherein the method further comprises:
taking, when only one target data set is included in the data packet, the only target data set included in the data packet as the first OLAP model corresponding to the data packet. (p. 278, sec. 1, wherein “The leaves of each query tree represent base relations and non-leaf nodes are algebraic operators such as selections, projections, unions or joins. An intermediate node indicates that the corresponding operator is applied on the relations generated by its children, the result of which is then sent further up. Thus, the edges of a tree represent data rows from bottom to top, i.e., from the leaves which correspond to data in the database to the root which is the final
operator producing the query answer” indicates that an intermediate node based on a projection algebraic operator includes data only from a base table and is selected/metalized  to be used for further operation)
Claims 9-10 are rejected under the same rationale as claim 1-4.

Response to Amendment and Arguments
In light of amendments, 101 and 112(b) rejections are withdrawn.
Applicant’s arguments with respect to rejected claims have been considered but are not persuasive for the following reason.
Applicant argues: “Larson fails to teach or suggest the technical feature "re-executing the step of decomposing" as recited in claim 1” because “Larson's solution is required to check for validity of the view, and in case it is not valid another partially materialized view is used. It is clearly shown that there is no need to re-execute the step of decomposing in Larson's solution. It just selects a new view. In addition, Larson never discloses the decomposition step, and in this case it is no longer possible to perform the decomposition step”. Remarks, 10-11.
In response: a first decomposition step in Larson is a first optimization of query Q for using a view in ¶¶  212-213: “During optimization of query Q, an optimizer of database server 220 of FIG. 2 may attempt to determine whether the query can be computed from partially materialized view…the database server including an optimizer or other suitable component may perform the compile time test by determining 1304 whether the partially materialized view would contain all records required by the query if it were fully materialized”. Re-executing the step of decomposing in Larson is creating a query execution plan in response to determining that the partially materialized view would not contain all records required by the query if it were fully materialized: “If the test is negative [e.g., “when the data packet that does not match the corresponding first OLAP model exists”], a query execution plan may be created 1306 that computes the query result from base tables and possibly also materialized views other than the view currently being considered”.

Conclusion
The following prior arts were provided on 07/28/2022 pertinent to applicant's disclosure. 
Yang et al., “Algorithms for Materialized View Design in Data Warehousing Environment”:
For each MVPP obtained, we run the HAMVD algorithm to select views for materializing, followed by calculating the total cost for each MVPP using the model defined in Section 4.3. After that, we can select a best MVPP which has the optimal combination of query processing and view maintenance cost. p. 17.
given a join plan tree of a query q, an in-order traversal of this plan generates an ordered list p, in the form of (R, S), such that R and S are two children of a join node in this plan tree. We denote a join plan tree by p, and s denotes a join pattern or a subtree of a plan p as shown in Figure 10. p. 20.

Weyerhaeuser et al., Pub. No.: US 2014/0372365:
One of the calculation nodes can define a join with aggregation operation. At least a portion of paths and/or attributes defined by the calculation scenario can, in some cases, not be required to respond to the query. In such cases, the instantiated calculation scenario omits the paths and attributes defined by the calculation scenario that are not required to respond to the query. ¶ 4.
At least one of the calculation nodes can filter results obtained from the database server. At least one of the calculation nodes can sort results obtained from the database server. The calculation scenario can be instantiated in a calculation engine layer by a calculation engine. The calculation engine layer can interact with a physical table pool and a logical layer. The physical table pool can include physical tables containing data to be queried, and the logical layer can define a logical metamodel joining at least a portion of the physical tables in the physical table pool.¶ 5
An input for each calculation node can include one or more of: a physical index, a join index, an OLAP index, and another calculation node. Each calculation node can have at least one output table that is used to generate the final result set. At least one calculation node can consume an output table of another calculation node. ¶ 6

Weyerhaeuser et al., Patent No.: US 8,195,643:
The calculation scenarios 515 of the calculation engine 520 can be exposed as a special type of database views called calculation views. That means a calculation view can be used in SQL queries and calculation views can be combined with tables and standard views using joins and sub queries. When such a query is executed, the database executor inside the SQL processor needs to invoke the calculation engine 520 to execute the calculation scenario 515 behind the calculation view. In some implementations, the calculation engine 520 and the SQ L processor are calling each other: on one hand the calculation engine 520 invokes the SQL processor for executing set operations and SQL nodes and, on the other hand, the SQL processor invokes the calculation engine 520 when executing SQL queries with calculation views. col. 6, ll. 4-17.
 Schwing et al., Pub. No.: US 2017/0323001:
The model executor 224 can invoke the required operators (using, for example, a calculation engine operators module 228) and manage intermediate results 226. Most of the operators can be executed directly in the calculation engine 220 ( e.g., creating the union of several intermediate results 226). The remaining nodes of the calculation scenario 215 (not implemented in the calculation engine 220) can be transformed by the model executor 224 into a set of logical database execution plans. Multiple set operation nodes can be combined into one logical database execution plan if possible. ¶ 24.
Becker et al., Pub. No.: US 2019/0065536:
In an example, a single data base view that combines the first, second and third database views may be created. The database view enables to query the archived data in a transparent manner by for example redirecting queries against the archived data for running against the database view. In another example, two database views may be created resulting in a cascade of views. A first database of view of the two data base views combines the first and second database views resulting in a first combination. A second database view of the two database views combines the first combination with the third database view. The cascade of views may have the advantage to enable querying the archive data in a transparent manner i.e. the archived data may be accessed as it was in the past with the schema or structure that was in use. ¶ 25.
Song et al., Pub. No.: US 2017/0147645:
In some example embodiments, the case join may be decomposed in order to provide a query optimization. Referring to FIG. 2, if Tables 252A-N and Tables 210A-N are the same tables, then FIG. 3A depicts a decomposition that can be performed. FIG. 3A thus represents a decomposition of Tables 252 A-N and Tables 210A-N, when there is a self-join or self key join wherein the tables are being joined with themselves. The self key join refers to a join condition that consist of <key_column>=<key_column>, or the conjunction of key columns in multi-column key case. Unlike a self-join, the self key join does not produce duplicate records When this is the case, a query optimizer may detect this condition, and trigger the decomposition of the case join at FIG. 2 to FIG. 3A. Referring to FIGS. 2 and 3A, if the same tables exists at Tables 252A-N and Tables 210A-N, the calculation scenario of FIG. 2 may be decomposed by removing the unnecessary case join 250. Specifically, for a given branch condition, a check may be performed to see if the same tables exist. If the same tables exists, a check can be performed to confirm if the table is a self-key join or N: 1 left outer join. If so, the unnecessary join such as outer join 250 may be removed. ¶ 26.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159